IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00036-CV
 
In the
Interest of D.L.F. and A.L.F., Children
 
 
 

From the County Court at Law
Hill County, Texas
Trial Court No. 45019
 

ABATEMENT ORDER





 
            The parental rights of Larry Fulton as
to DLF and ALF were terminated on January 17, 2008.  Appointed counsel filed a motion to withdraw as counsel and requested new counsel to be appointed for
  Fulton.[1]  We
were provided notice that on February 12, 2008, the trial court permitted counsel to withdraw.  
            In the order granting the withdrawal,
the court found that Fulton was indigent and entitled to the appointment of
counsel on appeal.  However, the paragraph in the order providing for the
appointment of new counsel was not filled in and was crossed out.
            Indigent persons have a statutory
right to counsel in parental-rights termination cases.  Tex. Fam. Code Ann. § 107.013(a)(1) (Vernon Supp. 2007). 
Because the trial court found Fulton to be indigent, counsel must be appointed
for Fulton.
            This appeal is abated for the trial
court to appoint counsel to represent Fulton on appeal within 14 days from the
date of this order.  A supplemental clerk’s record containing the appointment
order shall be filed with this Court within 21 days from the date of this
order.
 
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
abated
Order
issued and filed March 12, 2008




[1]
Counsel filed a notice of appeal, statement of points, motion for new trial,
and motion to withdraw all on the same day.



span>
This appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
            (Chief
Justice Gray concurs with a note)*
Appeal dismissed
Opinion delivered and
filed December 5, 2007
Publish
[CR25]



 
*(“Chief
Justice Gray concurs in the judgment with the following note.  This is a civil
garnishment proceeding.  Pure and simple.  It was brought to recover court
costs and fees from a criminal defendant’s trust account, funds being held by
the State.  It would be the same if any third party was trying to garnish the
appellant’s funds, for example, to satisfy a money judgment from a civil
proceeding.  But I’ve been down this road before.  See In re Keeling, 227
S.W.3d 391 (Tex. App.—Waco 2007, orig. proceeding) and Crawford v. State,
226 S.W.2d 688 (Tex. App.—Waco 2007, no pet.).  I did not get the second vote I
needed for a majority.  I acknowledge the binding precedent on the issue.  But
this means the Court has been down this road before too.  Thus, there is no
basis to designate for publication as an opinion, a per curiam opinion, what
should be an unpublished memorandum opinion.  See Tex. R. App. P. 47.2(a), (b), and
47.4.”)